Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of cheese suitable for grating similar to that the subject of Fontana Hollywood Corp. v. United States (30 Cust. Ct. 98, C. D. 1503), the merchandise was held dutiable as follows: (1) The items entered, or withdrawn from warehouse, for consumption prior to May 30, 1950, at 5 cents per pound, but not less than 25 percent ad valorem, under paragraph 710, as modified by the trade agreement with Argentina (T. D. 50504); and (2) the items entered, or withdrawn from warehouse, for consumption on or after May 30, 1950, at 3}i cents per pound, but not less than 17)4 percent ad valorem, under said paragraph, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476).